STATE OF MICHIGAN

                            COURT OF APPEALS



THOMAS GIANNELLI,                                                    UNPUBLISHED
                                                                     July 26, 2016
               Petitioner-Appellant,

v                                                                    No. 326590
                                                                     Michigan Tax Tribunal
DEPARTMENT OF TREASURY,                                              LC No. 14-003986

               Respondent-Appellee.


Before: STEPHENS, P.J., and SERVITTO and GLEICHER, JJ.

PER CURIAM.

       In this appeal from the Michigan Tax Tribunal (MTT), petitioner Thomas Giannelli
appeals as of right the March 9, 2015 order of MTT Judge Steven H. Lasher denying petitioner’s
motion for reconsideration of the MTT’s order dismissing his case. We affirm.

         This case arises out of the Michigan Department of Treasury’s denial of petitioner’s
claim for a Principal Residence Exemption (PRE) for tax years 2010 and 2011, for property
located at 3415 Benjamin Avenue in Royal Oak, Michigan. Petitioner appealed the denial to the
Hearings Division of the Michigan Department of Treasury, which entered a decision and order
adopting the informal conference referee’s recommendation and denying petitioner’s requested
PRE. Petitioner appealed that decision to the small claims division of the MTT. A hearing was
scheduled on January 7, 2015, before the MTT, but neither petitioner nor his attorney appeared at
the hearing. Instead, the morning of the hearing, petitioner’s attorney’s office manager faxed a
letter to the MTT judge requesting an emergency adjournment. That motion for adjournment of
the hearing was denied, and the MTT later dismissed petitioner’s case. Petitioner moved the
MTT to reconsider its denial of his motion to adjourn the hearing, but the MTT denied that
motion. Petitioner also moved the MTT to reconsider its order dismissing his case, and the MTT
denied that motion as well.

       Petitioner on appeal to this Court now claims that the MTT erred by denying his motion
to reconsider its order dismissing his case. This Court “review[s] for an abuse of discretion a
decision by the Tax Tribunal to dismiss a petition for failure to comply with its rules or orders.”
Grimm v Treasury Dep’t, 291 Mich. App. 140, 149; 810 NW2d 65 (2010). However, in this case
we find that petitioner’s claim on appeal is wholly abandoned.

        Although petitioner in his question presented purports to bring a claim that the trial court
erred in its order denying his motion for reconsideration of the order of dismissal, defendant
                                                -1-
completely fails to actually address the order of dismissal or the order denying his motion for
reconsideration. In fact, the only mention of the dismissal and denial of the motion for
reconsideration is found in a portion of petitioner’s appellate brief labeled “Introduction.” The
statement of facts and the argument sections of appellant’s brief do not contain a single reference
to the proceedings in this case before the MTT, and it is the MTT’s disposition of this case that is
now before this Court for review. Failure to brief an issue on appeal results in the abandonment
of that issue. Steward v Panek, 251 Mich. App. 546, 558; 652 NW2d 232 (2002). An appellant
may not “ ‘simply [] announce a position or assert an error and then leave it up to this Court to
discover and rationalize the basis for his claims, or unravel and elaborate for him his arguments,
and then search for authority either to sustain or reject his position.’ ” Wilson v Taylor, 457
Mich. 232, 243; 577 NW2d 100 (1998), quoting Mitcham v City of Detroit, 355 Mich. 182, 203;
94 NW2d 388 (1959).

        Petitioner states in his brief on appeal that “the quantitative issue is whether or not if the
Petitioner/Appellant has shown and proven with sufficient evidence that he occupied the
property as his principal residence during the years of 2010 and 2011.” Petitioner’s brief focuses
exclusively on the underlying merits of whether he should have received a PRE—there are
approximately 50 pages of unmarked exhibits attached to petitioner’s brief on appeal apparently
meant to convince this Court that petitioner should have received a PRE. However, the issue
actually before this Court is whether the MTT abused its discretion by dismissing petitioner’s
case and denying his motion to reconsider that dismissal. Because petitioner fails to address the
basis of the MTT’s decision, this Court “need not even consider” granting petitioner the relief he
seeks. Joerger v Gordon Food Serv, Inc, 224 Mich. App. 167, 175; 568 NW2d 365 (1997).

       Affirmed.



                                                              /s/ Cynthia Diane Stephens
                                                              /s/ Deborah A. Servitto
                                                              /s/ Elizabeth L. Gleicher




                                                 -2-